                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SUNBELT RESIDENTIAL                           )
ACQUISITIONS, LLC,                            )
                                              )
                   Plaintiff,                 )
                                              )
                   v.                         )          1:20CV401
                                              )
CROWNE LAKE ASSOCIATES,                       )
LIMITED PARTNERSHIP,                          )
                                              )
                   Defendant.                 )


             MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

        This case comes before the Court on (1) Plaintiff’s “Motion to

Stay     Arbitration”     (Docket     Entry   7)   (“Sunbelt’s    Motion”)       and

(2) “Defendant’s Motion to Compel Arbitration and Stay or Dismiss

Proceedings or, in the Alternative, Motion to Dismiss (Docket Entry

10) (“Crowne Lake’s Motion”). For the following reasons, the Court

(1) will deny Sunbelt’s Motion and (2) should grant in part Crowne

Lake’s Motion, to the extent it requests an order staying this

action.

                                    BACKGROUND

        Seeking   a     declaratory    judgment      pursuant    to   28       U.S.C.

§§ 2201–2202, Sunbelt Residential Acquisitions, LLC (“Sunbelt”)

initiated this lawsuit against Crowne Lake Associates, Limited

Partnership       (“Crowne    Lake”).         (See    Docket    Entry      1    (the

“Complaint”).)          As the basis for this Court’s subject-matter

jurisdiction, the Complaint alleges that complete diversity exists




       Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 1 of 28
between the parties.    (See id., ¶ 5; see also id., ¶ 3–4 (averring

“upon information and belief” that none of Crowne Lake’s partners

shares citizenship with any of Sunbelt’s members).)

     The Complaint describes “an Agreement for Purchase and Sale of

Crowne at James Landing Apartments, Jamestown, North Carolina (the

‘Agreement’),” by which Sunbelt arranged to purchase an apartment

complex from Crowne Lake.       (Id., ¶ 13.)      Under the Agreement,

Sunbelt allegedly paid a total deposit of $2,100,000, lodged with

an escrow agent pending completion of the purchase.            (See id.,

¶¶ 14–16.)   Thereafter, per the Complaint, a “dramatic increase in

tenant delinquencies” (id., ¶ 22) led Sunbelt to write Crowne Lake

to terminate the Agreement and to “assert[ Sunbelt’s] right to

return of the [deposit]” (id.).     The Complaint alleges that Crowne

Lake “disput[ed Sunbelt’s] right to return of the [funds].”         (Id.,

¶ 23.)   As a result, the Complaint explains, the escrow agent, in

accordance with the Agreement, will retain the funds “pending the

outcome of the dispute described in this action.”         (Id., ¶ 25.)

     According to the Complaint, “[Sunbelt] timely and properly

terminated the Agreement in accordance with the [its] terms” (id.,

¶ 27) and “timely demand[ed] that the [deposit] be repaid to

[Sunbelt] in full” (id., ¶ 28).     However, the Complaint maintains,

“[Crowne Lake] denies that [Sunbelt] is entitled to repayment of

the [deposit] and has prevented repayment . . . to [Sunbelt] while

asserting [its] own entitlement to the full balance[.]”             (Id.,


                                    2




    Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 2 of 28
¶ 29.)    The Complaint alleges that “[the parties] have an actual

controversy that requires adjudication, namely as to the parties’

respective rights in the . . . deposit following [Sunbelt’s]

termination of the Agreement.”       (Id., ¶ 30.)   Accordingly, Sunbelt

seeks “a declaratory judgment finding that [Sunbelt] is legally

entitled to return of the entirety of the [deposit], along with any

interest accrued.”     (Id., ¶ 31.)

     In addition, Sunbelt requests a stay of the arbitration

proceedings that Crowne Lake initiated in Alabama regarding the

dispute over the deposit’s return.           (See Docket Entry 7 at 2;

Docket Entry 7-1 at 1; Docket Entry 8 at 1–2.)                For its part,

Crowne Lake seeks an order either (1) compelling arbitration and

staying or dismissing this action or (2) dismissing this action

pursuant to Federal Rule of Civil Procedure 12(b)(3).           (See Docket

Entry 10 at 1.)     As relevant to Sunbelt’s Motion and Crowne Lake’s

Motion, the record1 reflects the following:

     Sunbelt and Crowne Lake signed the Agreement on January 2,

2020.    (See Docket Entry 7-2 at 1, 27.)       The parties chose North

Carolina law to govern the Agreement.            (See id. at 20 (“This

Agreement   shall    be   governed    by,   construed   and    enforced   in




     1 As explained below, the Court may look beyond the pleadings
because the standard applicable to motions to compel arbitration
“is akin to the burden on summary judgment.” Chorley Enters., Inc.
v. Dickey’s Barbecue Rests., Inc., 807 F.3d 553, 564 (4th Cir.
2015).

                                      3




    Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 3 of 28
accordance with the laws in force in the State of North Carolina,

without regard to the conflicts of laws doctrine of such state.”).)

     The Agreement contemplates a due diligence period lasting from

January 7, 2020, until February 6, 2020, with a closing date of

March 9, 2020.     (See id. at 4–5, 12.)          During the due diligence

period, Crowne Lake promised to provide, among other things, “[a]

current rent roll of the Property, schedule of rental rates, and

current specials and promotions.”              (Id. at 6.)       Crowne Lake

supplied a rent roll numerous times at Sunbelt’s request in the

months leading up to closing.          (See Docket Entry 11-5, ¶¶ 37–51.)

By a written modification to the Agreement, Sunbelt postponed

closing until May 8, 2020.       (Docket Entry 11, ¶¶ 12–13.)

     The     Agreement    characterizes       Sunbelt’s     deposit   as   non-

refundable    (except    (1)   under   certain    “Refund    Conditions”    not

relevant here or (2) prior to the expiration of the due diligence

period) and explains that the deposit would apply toward the

purchase   price   at    closing.      (See   Docket   Entry   7-2    at   2–5.)

Additionally, the Agreement provides that, if “[Sunbelt] fail[ed]

to close in accordance with the terms of [the] Agreement, and

[Crowne Lake] [was] not otherwise in default . . ., the Deposit

[would] be paid to [Crowne Lake] as liquidated damages and [Crowne

Lake would] waive any and all other damages related to [Sunbelt’s]

breach hereof or failure to close in accordance with the terms of

[the] Agreement.”       (Id. at 10.)


                                        4




    Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 4 of 28
     In   Section       24,   entitled      “Resolution     of     Disputes      by

Arbitration,” the parties agreed that “[a]ny controversy or claim

arising out of or relating to this Agreement (a ‘Dispute’) shall be

resolved solely by binding arbitration[.]”           (Id. at 22.)            Section

24 further describes how and by when to commence arbitration and

outlines the applicable rules. (Id. at 22–23.) In particular, the

parties agreed that arbitration would occur “in accordance with

this Section 24, as supplemented by the Commercial Arbitration

Rules of the American Arbitration Association [‘AAA Rules’], to the

extent that such rules do not conflict with this Section 24.”                  (Id.

at 22.) Moreover, the parties selected as the site for arbitration

“the regional office of the [American Arbitration Association

(‘AAA’)] located in Birmingham, Alabama.”           (Id.)

     In   the   event    of   a   dispute   concerning    the      deposit,      the

Agreement authorizes the escrow agent to “interplead all parties

and deposit the [funds] with a court of competent jurisdiction.”

(Id. at 3.)     The Agreement also provides that the “Escrow Agent

shall retain the Deposit . . . until ordered by the Arbitrator’s

approval of a Final Proposal as provided for in Section 24 or a

final court order, decree or judgment, which is not subject to

appeal, to deliver the Deposit to a particular party.”                  (Id. at 2.)

     On   April   15,    2020,    Sunbelt    sent   Crowne       Lake    a   letter

terminating the Agreement.          (See Docket Entry 7-4 at 1.)                The

letter explains that, on April 14, 2020, Sunbelt received from


                                       5




    Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 5 of 28
Crowne Lake an updated rent roll showing a higher percentage of

unpaid rent than the initial rent roll; according to the letter,

tenant delinquencies increased by a factor of 35 between January

and April.    (See id.)    As a result, Sunbelt expressed its intent to

terminate the Agreement and further demanded the return of the

$2,100,000 deposit.       (Id.)

                                  DISCUSSION

     I. Arbitration

     A. Legal Standards

     The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–16, renders

enforceable written arbitration contracts, “save upon such grounds

as exist at law or in equity for the revocation of any contract.”

9 U.S.C. § 2.       “The [FAA] provides two parallel devices for

enforcing an arbitration agreement: a stay of litigation in any

case raising a dispute referable to arbitration, 9 U.S.C. § 3, and

an affirmative order to engage in arbitration, § 4.”           Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 22 (1983); see

also Patten Grading & Paving, Inc. v. Skanska U.S. Bldg., Inc., 380

F.3d 200, 204 (4th Cir. 2004) (“To further facilitate arbitration,

the FAA authorizes a party to an arbitration agreement to demand a

stay of proceedings in order to pursue arbitration, ‘provided the

applicant for the stay is not in default’ of that right.”).

Entitlement    to   a   Section    3   stay    depends   on   the   validity,




                                       6




    Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 6 of 28
enforceability, and scope of the arbitration clause. See Wilkerson

v. Nelson, 395 F. Supp. 2d 281, 285–86 (M.D.N.C. 2005).2

      Similarly, a party seeking to compel arbitration under Section

4 must establish: “(1) the existence of a dispute between the

parties, (2) a written agreement that includes an arbitration

provision which purports to cover the dispute, (3) the relationship

of   the    transaction,    which      is    evidenced    by   the   agreement,     to

interstate or foreign commerce, and (4) the failure, neglect or

refusal of [the other party] to arbitrate the dispute.”                      American

Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir.

2005) (internal quotation marks omitted).                 If the party requesting

arbitration establishes these four factors, “the party opposing

arbitration must come forward with evidence sufficient to place the

entitlement      to    arbitration          in   dispute.”        Scales     v.    SSC

Winston-Salem Operating, Co., No. 1:17cv539, 2017 WL 4467278, at *2

(M.D.N.C. Oct. 5, 2017) (citing Chorley Enters., Inc. v. Dickey’s

Barbecue Rests., Inc., 807 F.3d 553, 564 (4th Cir. 2015), and

Oppenheimer & Co. v. Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995)).

“This      standard   is   akin   to    the      burden   on   summary   judgment.”

Chorley, 807 F.3d at 564. “Accordingly, the [C]ourt may consider

materials outside the pleadings” in resolving a motion to compel




     2   The dispute here              relates     only   to   the   scope    of   the
arbitration provision.

                                            7




     Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 7 of 28
arbitration.      CIP Constr. Co. v. Western Sur. Co., No. 1:18cv58,

2018 WL 3520832, at *4 (M.D.N.C. July 20, 2018).

        “To determine whether the parties agreed to arbitrate a

particular dispute, the [C]ourt must consider relevant state law

principles governing contract formation.           In a case premised upon

diversity jurisdiction, a federal court applies the law of the

forum state.”       Id. at *5 (citations omitted).       As earlier noted,

the Agreement here contains a choice-of-law provision selecting

North Carolina law,3 and no party contests that North Carolina law

governs this dispute.       Turning to the substance of that governing

law:

             In determining if an agreement to arbitrate exists,
        North Carolina law instructs “the [C]ourt to examine the
        language of the contract itself for indications of the
        parties’ intent . . . .” State v. Philip Morris, USA,
        Inc., 359 N.C. 763, 773, 618 S.E.2d 219, 225 (2005). The
        parties’ intent is determined in light of the “contract
        as a whole.” Id. The court must give the contract’s
        language its ordinary meaning and presume that the
        parties intended the plain meaning of the words, absent
        evidence to the contrary. Anderson v. Anderson, 145 N.C.
        App. 453, 458, 550 S.E.2d 266, 269-70 (2001) (citations
        omitted). Further, the court must interpret all terms of
        the agreement harmoniously and consistently with each
        other, unless it would be unreasonable to do so.

CIP Constr., 2018 WL 3520832, at *5 (ellipsis in original).

        As a preliminary matter, “[a] motion to stay arbitration

presents the mirror image of [a motion to compel arbitration and]



     3 North Carolina generally honors contractual choice-of-law
provisions. See Volvo Constr. Equip. N. Am., Inc. v. CLM Equip.
Co., Inc., 386 F.3d 581, 600–01 (4th Cir. 2004).

                                       8




       Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 8 of 28
‘. . . effectively raises the [same] issue [of] whether there was

a meeting of the minds on the agreement to arbitrate.’”        W&T Travel

Servs., LLC v. Priority One Servs., 69 F. Supp. 3d 158, 163–64

(D.D.C. 2014).   For this reason, the Court “may . . . address[ such

motions] together as cross-motions for summary judgment.” Id.; but

see DECO, Inc. v. United Gov’t Sec. Officers of Am. Int’l Union,

No. 2:04cv735, 2005 WL 2298166, at *5 (E.D. Va. Sept. 21, 2005)

(“In determining whether to issue a motion to stay arbitration, the

traditional standard employed is the same test used for preliminary

injunction[s].”).4

     B. Relevant Issues

     The Supreme Court has identified three types of disagreement

that may arise in a contract dispute when parties have signed an

agreement containing an arbitration clause.        See First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 942 (1995).         The first type

involves the merits (i.e., the underlying dispute).         See id.      The

second type concerns the arbitrability of the dispute, namely

“whether [the parties] agreed to arbitrate the merits.”          Id.     The

third type relates to “who should have the primary power to decide

[arbitrability],” the Court or an arbitrator.        Id.




     4 Application of the preliminary injunction standard would
yield the same result, as the first prong of that standard
evaluates the likelihood of success on the merits of Sunbelt’s
challenge to arbitration. See Winter v. NRDC, Inc., 555 U.S. 7, 20
(2008).

                                    9




    Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 9 of 28
     Here, Sunbelt and Crowne Lake disagree on each score.               First,

on the merits, they challenge each other’s entitlement to the

$2,100,000 deposit. (See Docket Entry 1, ¶ 30; Docket Entry 11,

¶ 18.)      Second, although they agree that a valid agreement to

arbitrate exists, Sunbelt and Crowne Lake dispute whether they

agreed to arbitrate entitlement to the deposit.             (See Docket Entry

8 at 20; Docket Entry 12 at 12.)             Third, Sunbelt and Crowne Lake

diverge on whether the Court or an arbitrator should decide the

second question, the arbitrability of the dispute.                  (See Docket

Entry 8 at 12–13; Docket Entry 12 at 17–19.)

     “[I]n deciding whether the parties have agreed to submit a

particular [dispute] to arbitration, a court is not to rule on the

potential    merits   of   the    underlying    claims.”     AT&T    Techs.   v.

Communications    Workers        of   Am.,   475   U.S.    643,   649   (1986).

Accordingly, the Court at this stage may not settle the underlying

contract dispute or decide whether Sunbelt terminated the Agreement

in such a manner as to entitle it to return of the deposit;

instead, the Court may resolve, at most, the following two issues:

(1) “who decides whether a particular dispute is arbitrable: the

arbitrator or the [C]ourt,” Peabody Holding Co. v. UMW, 665 F.3d

96, 101 (4th Cir. 2012), and (2) only if the latter, “whether [the

parties] agreed to arbitrate the merits,” First Options, 514 U.S.

at 942, i.e. entitlement to the deposit.




                                        10




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 10 of 28
     C. Relevant Presumptions

     “[T]he FAA represents ‘a liberal federal policy favoring

arbitration agreements.’”          O’Neil v. Hilton Head Hosp., 115 F.3d

272, 273 (4th Cir. 1997) (quoting             Moses H. Cone Mem’l Hosp., 460

U.S. at 24).        “Generally, ‘any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration.’”

Carson v. Giant Food, Inc., 175 F.3d 325, 329 (4th Cir. 1999)

(quoting    Moses    H.    Cone    Mem’l      Hosp.,    460    U.S.     at    24-25).

Nonetheless,    “the      law   treats   silence       or   ambiguity       about   the

question ‘who (primarily) should decide arbitrability’ differently

from the way it treats silence or ambiguity about the question

‘whether a particular merits-related dispute is arbitrable because

it is within the scope of a valid arbitration agreement.’”                      First

Options, 514 U.S. at 944–45 (emphasis in original).

     With     respect     to    the   “whether”        question,      the    ordinary

presumption favoring arbitration applies, and the Court should deem

a dispute arbitrable “unless the parties have clearly indicated

otherwise.”    Peabody Holding Co., 665 F.3d at 104.               In other words,

to deny arbitration, the Court must conclude “that the arbitration

clause is not susceptible of an interpretation that covers the

asserted dispute.”        United Steelworkers of Am. v. Warrior & Gulf

Navigation Co., 363 U.S. 574, 582–83 (1960); see also id. at 583

(“Doubts should be resolved in favor of coverage.”).




                                         11




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 11 of 28
       In considering the “who” question, courts require “‘clear and

unmistakable’ evidence” that the parties delegated the question of

arbitrability to an arbitrator.      First Options, 514 U.S. at 944–45

(quoting AT&T Techs., 475 U.S. at 649) (brackets omitted).           Absent

such evidence, “[c]ourts should not assume that the parties agreed

to arbitrate arbitrability.”      Id. at 944.      Stated differently, the

presumption favoring arbitration “runs the other way” with respect

to whether the parties “intend[ed] to commit the very issue of the

scope of arbitrability itself to arbitration.”           Virginia Carolina

Tools, Inc. v. International Tool Supply, Inc., 984 F.2d 113, 117

(4th Cir. 1993).

       D. Analysis of the Arbitration Provision

       In Section 24, under a sub-section entitled “Rights and

Remedies,” the Agreement states:

       Any controversy or claim arising out of or relating to
       this Agreement (a “Dispute”) shall be resolved solely by
       binding arbitration through the submission of claims
       (“Claims”) to a single individual (the “Arbitrator”) and
       selection of final proposals submitted by the parties
       (“Final Proposals”) by such Arbitrator in accordance with
       this   Section   24,  as   supplemented    by  the   [AAA
       Rules] . . . , to the extent that such rules do not
       conflict with this Section 24.

(Docket Entry 7-2 at 22 (emphasis added).)          Notably, Rule 7(a) of

the AAA Rules provides that “[t]he arbitrator shall have the power

to rule on his or her own jurisdiction, including any objections

with    respect   to   the   existence,   scope,    or   validity   of   the




                                    12




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 12 of 28
arbitration agreement or to the arbitrability of any claim or

counterclaim.”          (Docket Entry 12-2 at 4.)

       Per Sunbelt, the Agreement fails to evince the parties’ intent

to    delegate     the       question   of    arbitrability     to   an   arbitrator.

(Docket     Entry        8    at    12–13     (“The   arbitration     provision     in

the . . . Agreement provides only a broad command to arbitrate

matters arising under or relating to the Agreement.                       It does not

provide a clear and unmistakable provision committing the very

question of arbitrability to an arbitrator . . . .” (internal

citation omitted)).)               Sunbelt maintains that Section 24 does not

incorporate by reference the AAA Rules; alternatively, Sunbelt

contends that any incorporation pertains only to procedural issues.

(Docket Entry 15 at 4–14.)                 Conversely, Crowne Lake insists that

the Agreement fully incorporates the AAA Rules, including Rule

7(a), thereby indicating that the parties agreed to arbitrate

arbitrability.          (Docket Entry 14 at 10–13.)

       “When deciding whether the parties agreed to arbitrate a

certain matter (including arbitrability), courts generally . . .

should     apply        ordinary     state-law     principles    that     govern    the

formation of contracts.”              First Options, 514 U.S. at 944.         Parties

may    “agree      to     submit     the     arbitrability    question     itself    to

arbitration” just as they may empower an arbitrator to decide the

merits.     Id. at 943.         But, the “agreement ‘must . . . “clearly and

unmistakably” provide that the arbitrator shall determine what


                                              13




      Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 13 of 28
disputes the parties agreed to arbitrate.’”               Peabody Holding Co.,

665 F.3d at 102 (quoting Carson, 175 F.3d at 329).                “The ‘clear and

unmistakable’      standard    is    exacting,     and    the    presence    of   an

expansive arbitration clause, without more, will not suffice.” Id.

For instance, the United States Court of Appeals for the Fourth

Circuit once provided the following hypothetical example of a

sufficiently       clear   provision:     “all     disputes      concerning       the

arbitrability of particular disputes under this contract are hereby

committed to arbitration.”           Virginia Carolina Tools, 984 F.2d at

117.

       The requisite intent, however, may exist without such a

clause.    For example, the Fourth Circuit recently held, “in the

context of a commercial contract between sophisticated parties, the

explicit    incorporation      of    [Judicial     Arbitration      &   Mediation

Services    (‘JAMS’)]      Rules    serves    as   ‘clear   and    unmistakable’

evidence    of   the   parties’     intent    to   arbitrate     arbitrability.”

Simply Wireless, Inc. v. T-Mobile US, Inc., 877 F.3d 522, 528 (4th

Cir. 2017), abrogated in part on other grounds by Henry Schein,

Inc. v. Archer & White Sales, Inc.,                U.S.         , 139 S. Ct. 524,

528–29    (2019)    (rejecting      “wholly   groundless”       exception,    which

“enable[d] courts to block frivolous attempts to transfer disputes

from the court system to arbitration” even when parties delegated




                                        14




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 14 of 28
question of arbitrability).5       The arbitration clause in Simply

Wireless provided that “[t]he arbitration shall be administered

pursuant to the JAMS Comprehensive Rules and Procedures then in

effect.”   Id. at 525.   Under JAMS Rule 11(b), arbitrators possess

“the authority to determine jurisdiction and arbitrability issues

as a preliminary matter.”      Id. at 527.     In concluding that the

agreement evinced the requisite clarity, the Fourth Circuit noted

that other Courts of Appeals have viewed “incorporation of arbitral

rules substantively identical to those found in JAMS Rule 11(b)” as

“clear   and   unmistakable   evidence   of   the   parties’   intent    to

arbitrate arbitrability.”     Id. at 527–28 (citing cases involving

incorporation of AAA Rules, UNCITRAL Arbitration Rules, and the

International Chamber of Commerce’s Rules of Arbitration).

     Following Simply Wireless, courts in this Circuit have applied

that incorporation principle to arbitral rules other than JAMS.

See, e.g., A Grade Above Others, LLC v. BCVP2 Baileys Run, LLC, No.

20-cv-01727, 2020 WL 4501512, at *3 (D.S.C. Aug. 5, 2020) (AAA’s

Construction Industry Arbitration Rules); Choice Hotels Int’l, Inc.

v. TK Hospitality Grp., LLC, Civ. Action No. 18-3364, 2019 WL

6324523, at *3 (D. Md. Nov. 26, 2019) (AAA Rules); GlobalOne Mgmt.

Grp. Ltd. v. Tempus Applied Sols., LLC, No. 4:18cv59, 2018 WL



     5 Therefore, Sunbelt errs in arguing that the Fourth Circuit
has not yet “addressed” whether “substantive arbitrability
questions could be delegated to an arbitrator by reference to
external arbitration rules” (Docket Entry 15 at 13).

                                   15




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 15 of 28
6440890, at *6 (E.D. Va. Dec. 7, 2018) (ICC Rules); Collins v.

Discover Fin. Servs., Civ. Action No. 17-03011, 2018 WL 6434503, at

*2–3 (D. Md. Dec. 7, 2018) (AAA and JAMS Rules).              As particularly

relevant here, courts have found the necessary incorporation where

agreements provided for arbitration “in accordance with” arbitral

rules.   See, e.g., Brenco Enters. v. Bitesquad.com, LLC, 297 F.

Supp. 3d 608, 610 (E.D. Va. 2018) (finding necessary intent where

agreement    stated   that    “disputes     arising   under   this    Agreement

. . . or any alleged breach hereof . . . shall be submitted to

binding arbitration in accordance with the [AAA Rules] then in

effect”); Collins, 2018 WL 6434503, at *3 (finding intent given

provision that “arbitration shall be conducted [by either AAA or

JAMS] in accordance with their procedures in effect when the claim

is filed”); see also Systems Rsch. & Applications Corp. v. Rohde &

Schwarz Fed. Sys., 840 F. Supp. 2d 935, 941 (E.D. Va. 2012)

(discerning   intent   to     arbitrate     arbitrability     where   agreement

declared: “Arbitration may be conducted in accordance with the

standard rules of the AAA Commercial Arbitration except Arbitrators

may not make any award not strictly in conformance with this

agreement.”).

     Here, neither party disputes that the Agreement constitutes “a

commercial    contract       between   sophisticated     parties,”      Simply

Wireless, Inc., 877 F.3d at 528.             (See Docket Entry 8 at 9–13;

Docket Entry 12 at 17–19.)        Section 24 provides, inter alia:


                                       16




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 16 of 28
     Any controversy or claim arising out of or relating to
     this Agreement (a “Dispute”) shall be resolved solely by
     binding arbitration through the submission of claims
     (“Claims”) to a single individual (the “Arbitrator”) and
     selection of final proposals submitted by the parties
     (“Final Proposals”) by such Arbitrator in accordance with
     this Section 24, as supplemented by the [AAA Rules], to
     the extent that such rules do not conflict with this
     Section 24. Each party agrees to sign all documents and
     to do all other things reasonably necessary to submit any
     such controversy or claim to arbitration and further
     agrees to, and hereby does, waive any and all rights they
     or either of them may at any time have to revoke their
     agreement hereunder to submit to arbitration and to abide
     by the decision rendered thereunder which shall be
     binding and conclusive on the parties and shall
     constitute an “award” by the Arbitrator within the
     meaning of the [AAA’s] rules and applicable law.
     Notwithstanding the foregoing, in no event shall this
     Section 24 modify the liquidated damages limitation set
     forth in Section 7 above. The time periods set forth in
     this Section 24 are of the essence. If any party fails to
     appear at a duly scheduled and noticed hearing, the
     Arbitrator is hereby expressly authorized (but not
     directed) to enter judgment for the appearing party.

(Docket Entry 7-2 at 22 (emphasis added).)

     As discussed above, AAA Rule 7(a) empowers an arbitrator “to

rule on his or her own jurisdiction, including any objections with

respect to the existence, scope, or validity of the arbitration

agreement or to the arbitrability of any claim or counterclaim.”

(Docket   Entry   12-2   at   4.)   Despite   covering   such   issues   as

“Commencement of Proceedings,” “Discovery Procedures,” “Statement

of Claims,” “Resolution of Claims,” and “Award of Costs,” the

remainder of Section 24 imposes no limitations on the arbitrator’s

consideration of arbitrability.      (See Docket Entry 7-2 at 22–23.)

Given that Simply Wireless involved similar language incorporating


                                    17




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 17 of 28
materially indistinguishable arbitral rules, that authoritative

precedent forecloses Sunbelt’s attempt to limit the Agreement’s

incorporation to “procedural” issues (see Docket Entry 15 at 4–14).

Simply put, the Agreement’s “explicit incorporation of [AAA] Rules

serves as ‘clear and unmistakable’ evidence of the parties’ intent

to arbitrate arbitrability.”        Simply Wireless, Inc., 877 F.3d at

528.

       As   such,    an   arbitrator,     not   the    Court,    must     decide

arbitrability in the first instance. The undersigned United States

Magistrate    Judge    therefore   declines     to    consider   the    parties’

remaining arbitrability arguments and denies Sunbelt’s request to

stay arbitration proceedings.

       E. Scope of Relief

       Turning to Crowne Lake’s Motion, Crowne Lake initially asked

the Court to (1) compel arbitration and stay or dismiss the instant

action or, alternatively, (2) dismiss the action pursuant to Rule

12(b)(3).    (See Docket Entry 12 at 15–16.)            In response, Sunbelt

argues that the Court lacks authority to compel arbitration either

outside the Middle District of North Carolina or in a place other

than where the parties agreed, namely “the regional office of the

[AAA] located in Birmingham, Alabama” (Docket Entry 7-2 at 22).

(See Docket Entry 16 at 11–18.)           According to Sunbelt, however,

“[n]o regional office of the [AAA] exists in Birmingham, Alabama.”

(Id. at 17.)        For these reasons, Sunbelt maintains that Crowne


                                     18




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 18 of 28
Lake’s Motion seeks the impossible.          (See id. at 17, 20.)           Crowne

Lake responds that the non-existence of an AAA regional office in

Birmingham    presents    a   mere    logistical     concern   that    does   not

invalidate the Agreement.         (See Docket Entry 19 at 7–10.)            In its

reply memorandum, Crowne Lake modifies its request for relief to

include staying this action even “if this Court finds it cannot

compel arbitration to occur in Birmingham.”              (Id. at 6.)

     As   explained      above,      “Sections   3   and   4   [of    the     FAA]

. . . ‘provide[] two parallel devices for enforcing an arbitration

agreement: a stay of litigation in any case raising a dispute

referable to arbitration, 9 U.S.C. § 3, and an affirmative order to

engage in arbitration, § 4.’”           Chorley Enters., 807 F.3d at 563

(quoting Moses H. Cone Mem’l Hosp., 460 U.S. at 22).

          1. Section 4

     Under Section 4, when the Court determines that arbitration

should occur, the Court must “make an order directing the parties

to proceed to arbitration in accordance with the terms of the

agreement.”    9 U.S.C. § 4 (emphasis added).              Section 4 further

dictates that “[t]he hearing and proceedings, under such agreement,

shall be within the district in which the petition for an order

directing such arbitration is filed.”              Id.   Those two mandates,

read together, “can create a perplexing dilemma: a district court

might not be able to order arbitration strictly in accordance with

the terms of the agreement, as one portion of Section 4 seems to


                                        19




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 19 of 28
require, without contravening a second portion of Section 4.”

Econo-Car Int’l v. Antilles Car Rentals, 499 F.2d 1391, 1394 (3d

Cir. 1974).   This dilemma presents itself when, as here, a party to

an arbitration agreement seeks relief in a district other than

where the parties agreed to arbitrate.

     Courts have differed in their approaches to harmonizing the

two portions of Section 4.      As to the first portion, the Fourth

Circuit has determined that “a district court deciding a motion to

compel arbitration [under the FAA] shall defer to the terms of the

parties’ agreement.”    Elox Corp. v. Colt Indus., No. 90-2456, 952

F.2d 395 (table), 1991 WL 263127, at *1 (4th Cir. Dec. 16, 1991)

(unpublished).    The Seventh Circuit likewise has held that a

district court cannot compel arbitration in its own district when

a valid and enforceable agreement to arbitrate elsewhere exists.

See, e.g., Merrill Lynch, Pierce, Fenner & Smith v. Lauer, 49 F.3d

323, 328 (7th Cir. 1995) (“[Section] 4 . . . preclude[s] the court

from ordering arbitration to take place within its district in

contravention of a freely negotiated forum selection clause.”).6

However, the Ninth Circuit has taken a different approach, holding


     6   Courts in the Tenth Circuit have adopted the Seventh
Circuit’s view but note that this portion of Section 4 amounts to
a waivable venue provision. See 1mage Software, Inc. v. Reynolds
& Reynolds Co., 459 F.3d 1044, 1052–55 (10th Cir. 2006).      This
Court (per then-Chief United States District Judge James A. Beaty,
Jr.) previously described Section 4 as a “venue provision” without
addressing whether it remains subject to waiver. See Jefferson
Pilot Life Ins. Co. v. Griffin, No. 1:07CV96, 2008 WL 2485598, at
*4 (M.D.N.C. June 16, 2008).

                                   20




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 20 of 28
that, at least under certain circumstances, “the [FAA] does not

require venue in the contractually-designated arbitration locale.”

Textile Unlimited v. A..BMH & Co., 240 F.3d 781, 783 (9th Cir.

2001).

     As concerns the second portion of Section 4, some courts have

concluded     that,   at   least   when   a   plaintiff   seeks   to   compel

arbitration, “the arbitration must be held in the same district as

the court.”    Elox Corp., 1991 WL 263127, at *1 (citing 9 U.S.C. § 4

and National Iranian Oil Co. v. Ashland Oil, Inc., 817 F.2d 326,

330 (5th Cir.)); see also Econo-Car Int’l, 499 F.2d at 1394.            Many

other courts have applied that interpretation of Section 4, even

when a defendant (who never chose the forum) moves to compel

arbitration.     See, e.g., Ansari v. Qwest Communs. Corp., 414 F.3d

1214, 1220–21 (10th Cir. 2005); Inland Bulk Transfer Co. v. Cummins

Engine Co., 332 F.3d 1007, 1018 (6th Cir. 2003); Merrill Lynch, 49

F.3d at 327–28; Jones v. Sea Tow Servs., 30 F.3d 360, 365 (2d Cir.

1994); Newman v. First Atl. Res. Corp., 170 F. Supp. 2d 585, 593

(M.D.N.C. 2001) (“This court cannot compel arbitration in another

district.”).

     In contrast with those latter authorities, the Fifth Circuit

has held that “where the party seeking to avoid arbitration brings

a suit for injunctive relief in a district other than that in which

arbitration is to take place under the contract, the party seeking

arbitration may assert its Section 4 right to have the arbitration


                                     21




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 21 of 28
agreement performed in accordance with the terms of the agreement.”

Dupuy-Busching Gen. Agency, Inc. v. Ambassador Ins. Co., 524 F.2d

1275, 1278 (5th Cir. 1975) (emphasis added).            In so holding, the

Fifth Circuit cautioned that, “if [the] Section 4 right to order

arbitration were considered a compulsory counterclaim, then failure

to assert that claim in the [court where the party opposing

arbitration filed suit] might have precluded raising [that Section

4 right] in a subsequent suit in [the proper court].”             Id. at 1277.

       The   Fifth   Circuit’s    approach   accords    with      the   Seventh

Circuit’s later observation that, per the legislative history,

“[Section 4] was intended to require a party seeking to compel

arbitration to apply to the proper court.”        Merrill Lynch, 49 F.3d

at 329 (emphasis added).        In the view of some courts, “[t]o extend

such requirement to motions to compel filed by defendants, who have

been   brought   into   court    in   contravention    of   the   arbitration

agreement, would create a quagmire for courts, penalize the parties

attempting to enforce arbitration, and unnecessarily frustrate the

purpose of the [FAA].”          Moody v. PNE Media Holdings, LLC, No.

1:02cv24, 2002 WL 824637, at *6 (W.D.N.C. Apr. 25, 2002) (emphasis

added). However, other courts have rejected such an interpretation

as incompatible with the plain language of Section 4. See Southern

Concrete Prods., Inc. v. ARCO Design/Build, Inc., No. 1:11cv194,

2012 WL 1067906, at *8 (W.D.N.C. Mar. 29, 2012) (“The Court . . .

adopts the majority view that a district court lacks authority


                                      22




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 22 of 28
under [Section] 4 of the FAA to compel arbitration outside of its

geographic jurisdiction.”); accord American Int’l Specialty Lines

Ins. Co. v. A.T. Massey Coal Co., 628 F. Supp. 2d 674, 682–83 (E.D.

Va. 2009).

     Crown Lake urges the Court to follow Dupuy-Busching.            (See

Docket Entry 12 at 15 n.3.)      However, given the plain language of

Section 4, which does not distinguish between motions to compel

brought by plaintiffs and those brought by defendants, the Court

should reject Crowne Lake’s urging and join the Southern Concrete

and American Int’l courts in holding Section 4’s venue limitations

equally applicable    to   all   litigants.7    Because   the   Agreement

selects Alabama as the proper arbitral forum, the Court should

reject Crowne Lake’s request to compel arbitration.8

          2. Section 3

     In contrast with Section 4 of the FAA, “a Section 3 order does

not concern itself with the place of arbitration. Rather the court

merely enters an order staying [judicial] proceedings until such

arbitration proceedings are completed.” Forshaw Indus. v. Insurco,



     7 It bears noting that a Section 3 motion to stay remains
available to defendants sued in districts other than the parties’
selected arbitral forum. See Inland Bulk Transfer Co. v. Cummins
Engine Co., 332 F.3d 1007, 1009, 1018 (6th Cir. 2003) (affirming
refusal to compel out-of-district arbitration but remanding with
instructions to stay case pending arbitration).

     8 Given this resolution, the Court need not address Sunbelt’s
contention that “AAA arbitration cannot be compelled in the
non-existent Birmingham forum.” (Docket Entry 16 at 19.)

                                   23




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 23 of 28
Ltd., 2 F. Supp. 3d 772, 788–89 (W.D.N.C. 2014).          Moreover, the

Court must stay judicial proceedings after concluding that “that

the issue involved in such suit or proceeding is referable to

arbitration under [a written arbitration] agreement.”           9 U.S.C.

§ 3; see also Adkins v. Labor Ready, Inc., 303 F.3d 496, 500 (4th

Cir. 2002) (“This stay-of-litigation provision is mandatory.”).

Even “where a federal court lacks authority pursuant to 9 U.S.C.

[Section] 4 to compel arbitration outside its district, the court

may still determine that the dispute nonetheless remains ‘referable

to arbitration’ elsewhere, if a forum is designated, and must then

order a stay pursuant to Section 3 instead, thereby leaving the

parties free to pursue their contractual rights and remedies in the

appropriate venue.”    Sea Spray Holdings, Ltd. v. Pali Fin. Group,

Inc., 269 F. Supp. 2d 356, 363 (S.D.N.Y. 2003) (quoting 9 U.S.C.

§ 3) (brackets omitted); see also, e.g., American Heart Disease

Prevention Found. v. Hughey, No. 96–1199, 106 F.3d 389 (table),

1997 WL 42714, at *5 (4th Cir. Feb. 4, 1997) (unpublished) (noting

that federal court in Virginia, “[a]s a proper and convenient

forum,” could grant Section 3 stay despite agreement to arbitrate

in New Jersey); Southern Concrete Prods., 2012 WL 1067906, at *8

(issuing Section 3 stay of declaratory-judgment action brought by

party seeking to avoid arbitration in St. Louis, Missouri).

     Here, because the parties agreed to arbitrate arbitrability,

the issues in this action remain “referable to arbitration.”             9


                                   24




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 24 of 28
U.S.C. § 3. The Court should therefore grant Crowne Lake’s request

for a stay of this action.

     II. Rule 12(b)(3) Dismissal

     As an alternative to compelling arbitration, Crowne Lake has

asked the Court to dismiss the judicial proceeding for improper

venue pursuant to Rule 12(b)(3).               (See Docket Entry 12 at 16–17.)

In opposition, Sunbelt has asserted that “dismiss[ing] the action

on account of venue would presume the validity of the disputed

[arbitration clause].”       (Docket Entry 16 at 19 (emphasis omitted)

(citing   DTC    Health,    Inc.    v.    Global    Healing   Ctr.,    Inc.,   No.

5:06-CV-34, 2006 WL 8438700, at *3 (E.D.N.C. Mar. 23, 2006)).)9

     The Court should not delve into Crowne Lake’s Rule 12(b)(3)

argument because it suffers from a fatal defect.                       The Fourth

Circuit   once    advised    that    “a    motion    to    dismiss    based   on   a

forum-selection     clause    should      be    properly    treated   under    Rule

12(b)(3) as a motion to dismiss on the basis of improper venue.”

Sucampo Pharms., Inc. v. Astellas Pharma, Inc., 471 F.3d 544, 550


     9   Sunbelt’s response misses the mark, as Sunbelt never
actually disputes the validity of the arbitration clause or the
formation of the Agreement. See National Fed’n of the Blind v.
Container Store, Inc., 904 F.3d 70, 80–81 (1st Cir. 2018)
(providing examples of validity and formation challenges and
distinguishing them from one another).        Instead, Sunbelt’s
arguments go to the scope of the (admittedly valid) agreement to
arbitrate. Moreover, unlike here, the dispute in the case cited by
Sunbelt related to whether one entity was “the alter ego of
[another], the signatory to the arbitration agreement.”        DTC
Health, 2006 WL 8438700, at *2–3. The non-signatory claimed not to
be bound by the arbitration clause at all — a formation challenge
that Sunbelt never asserts here.

                                          25




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 25 of 28
(4th Cir. 2006).    This principle seemingly authorized parties to

seek dismissal when an arbitration clause rendered the judicial

forum improper.    See Aggarao v. MOL Ship Mgmt. Co., 675 F.3d 355,

360, 365–366 (4th Cir. 2012).       However, the following year, the

Supreme Court altered the landscape; specifically, it explained

that 28 U.S.C. § 1391 generally governs venue and that “[w]hether

the parties entered into a contract containing a forum-selection

clause has no bearing on whether a case falls into one of the

categories of cases listed in [Section] 1391(b).”       Atlantic Marine

Constr. Co. v. United States Dist. Ct., 571 U.S. 49, 55–56 (2013).

In other words, a forum-selection clause cannot render improper a

venue suitable under Section 1391(b).10

     The Fourth Circuit since has acknowledged “that a party may

not seek to enforce a forum selection clause by moving to dismiss

for improper venue; instead, ‘the appropriate way to enforce a

forum-selection clause pointing to a . . . foreign forum is through

the doctrine of forum non conveniens.’”         BAE Sys. Tech. Sol. &


     10 Crowne Lake stops short of challenging venue under this
statute. Absent a contrary argument, for present purposes, the
Court should assume without deciding that proper venue lies here on
the grounds that “a substantial part of the events or omissions
giving rise to the claim occurred,” 28 U.S.C. § 1391(b)(2), in the
Middle District of North Carolina or that “a substantial part of
property that is the subject of the action is situated,” id., in
this District. See Fed. R. Civ. P. 12(h) (noting that litigant may
waive defense based on improper venue); see also Fannie Mae v.
Epicurean Foods LLC, No. 1:16cv350, 2017 WL 3259293, at *3 (E.D.
Va. Jan. 25, 2017) (“[P]roper venue can be waived, and if not
asserted promptly by a defendant, a court will presume it
waived.”).

                                   26




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 26 of 28
Servs. v. Republic of Korea’s Def. Acquisition Program Admin., 884

F.3d 463, 470 n.4 (4th Cir. 2018) (citing Atlantic Marine, 571 U.S.

at 59–61; see also Southern Coal Corp. v. IEG PTY, LTD., No.

2:14cv617, 2016 U.S. Dist. LEXIS 24853, at *5 (E.D. Va. Feb. 26,

2016) (“While the old precedent was to look to whether the forum

selection clause was enforceable and then dismiss or transfer if

the Court found it was to allow the party to lodge [its] complaint

in the proper forum, this precedent is no longer good following the

findings      of   the   Supreme    Court       case    Atlantic    Marine.”).

Accordingly, the Court should reject Crowne Lake’s alternative

dismissal effort because Atlantic Marine forecloses that avenue.

                                 CONCLUSION

       Crowne Lake has established that this “case rais[es] a dispute

referable to arbitration.”       Moses H. Cone Mem’l Hosp., 460 U.S. at

22.    In light of the Agreement’s incorporation of the AAA Rules,

questions     of   arbitrability    properly     fall   to   the   arbitrator.

However, because the Agreement mandates arbitration in Birmingham,

Alabama, the Court should stay this action (as, consistent with the

plain language of Section 4, the Court possesses authority to

compel    arbitration    neither    in   this    district    nor   elsewhere).

Finally, the Court should decline to dismiss pursuant to Rule

12(b)(3) because the Agreement’s arbitration clause does not render

venue improper.




                                      27




      Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 27 of 28
     IT IS THEREFORE ORDERED that Sunbelt’s Motion (Docket Entry 7)

is DENIED.

     IT IS FURTHER RECOMMENDED that Crowne Lake’s Motion (Docket

Entry 10) be GRANTED IN PART and DENIED IN PART as follows: the

Court should stay this action pending arbitration.

     This 11th day of February, 2021.

                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge




                                   28




   Case 1:20-cv-00401-CCE-LPA Document 20 Filed 02/11/21 Page 28 of 28
